Appeal from an order of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered November 13, 2006 in a personal injury action. The order denied the motion of defendant General Motors Corporation for summary judgment dismissing the amended complaint against it.
*1433It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs for reasons stated in the decision at Supreme Court. Present — Scudder, P.J., Smith, Centra, Lunn and Peradotto, JJ.